RAUL VASQUEZ
                                    ATTOKNKV AT LAW




                                                               May 7, 2015


  Court of Appeals
  Keith E. Hottle
  Clerk of the Court
  300 Doiorosa, Suite 3200
  San Antonio, Texas 78205-3037


  RE: Report of Mediation in Cause # 04-14-00806-CV
        Amado Abascal, III. V. Rodolfo Flores Galvan and G&M
        Logistics Corp.


  Dear Mr. Hottle:


          I hope that this letter finds you well. As per instructions from
  Judge Raul Vasquez enclosed please find Report of Mediation in
  the above mentioned case.
         If there are any questions or concerns regarding this matter,
  please feel free to call or email me anytime my email address is:
  robei1omagnon@yahoo.com.




  Office Manager tqr the/avv Office
   Roberto A. "Bobby" Magnon

  of Raul Vasquez




771K McPherson Road   Suite F-105    Laredo, Texas      78045     O: 956.717.5809   F: 956,717.5907
                                     royvsi|/2(l04(";ilt.no[
                            Report of Mediation

Cause No. 04-14-00806-CV


Style:   Amando Abascal, III.                                                    _   :   ■■
         Vs.
         Rodolfo Flores Galvan and G&M Logistics Corporation


uate vi Mediation: May o, zu 13




TYPE OF CASE:
   X     Personal Injury                              Deceptive Trade Practice
         Business/Commercial                          Real Property
         Family/Divorce                               Probate
         Insurance Law                                Contract
         Employment                                   Other


Number of Parties Involved in Dispute:


Status of Discovery at Time of Mediation:
         No Discovery done                            Minimal Discoverv
         Substantially Complete                 X     All Discovery Completed
         Trial Date Imminent                         No Trial Date Set


Results of Mediation:
         Case Settled, Settlement Agreement Attached
         Mediation Cancelled
   X     Case Settled at Mediation
         Case Not Settled—Comment:
         Issues Narrowed for Trial
         Case not Mediated Due to "No-shows"
         Case settled after mediation
         Mediation Recessed to Reconvene on


IfCa.sc Settled, final settlement amount:     Confidential


Estimated Trial Time Saved by Settlement [in days]:


Mediation Fees Disclosure:


Comment:


Signature of Mediator:

Date:    05/06/2015